Title: To James Madison from John Dawson, 8 August 1802 (Abstract)
From: Dawson, John
To: Madison, James


8 August 1802, Fredericksburg. “At the request of some of the lawyers and merchants at this place I state to you that they recieve great inconvenience for the want of some commissioners of bankruptcy, and to mention John Minor, Hugh Mercer, Benjamin Day, Stephen Winchester, and Thomas Goodwin as proper persons, shoud it be determind to appoint. I expect to leave this today & will thank you to direct your answer to Colo: F. Brooke.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Mercer”). 1 p.; docketed by Jefferson.


